Citation Nr: 1646802	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) with depressive disorder in excess of 50 percent disabling prior to April 6, 2012, and in excess of 70 percent from April 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 50 percent evaluation for PTSD.

A subsequent June 2012 rating decision increased the Veteran's rating to 70 percent effective April 6, 2012, the date of the Veteran's most recent VA examination.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35   (1993).

The Veteran testified before the undersigned at a March 2013 videoconference hearing.  A copy of the transcript is associated with the claims file.

This matter was previously before the Board in September 2014, at which time the Veteran's claim was remanded for further development.  For the reasons stated below, another remand is required before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally asserts that she is entitled to an increased disability rating for her service-connected PTSD with depressive disorder.

A review of the Veteran's claims file reflects that the most recent VA treatment records are dated in February 2015.  The VA medical records show that the Veteran was receiving ongoing psychiatric treatment.  In particular, a February 25, 2015, VA mental health initial evaluation note stated that the Veteran was scheduled to make a return visit in 12 weeks.  Further, the VA examiner recommended the Veteran undergo psychotherapy, and the record noted that the Veteran would think about the recommendation.  

As there may be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate any such medical records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran testified at her March 2013 Board hearing that she had a suicide attempt which led to hospitalization from December 2012 to January 2013.  A review of the claims file does include a discharge note from a private hospital that was dated in January 2013.  However, this record appears to be incomplete, as it does not include the dates of hospitalization or provide any details as to the circumstances of the hospitalization.  On remand, the Veteran should be given another opportunity to provide these medical records, as well as any other private records of mental health treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since February 2015.

2.  Request that the Veteran identify all private medical providers from whom she has received treatment for her service-connected PTSD with depressive disorder.  Have her complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


